          Case: 3:19-cv-00475-JZ Doc #: 2-1 Filed: 03/04/19 1 of 2. PageID #: 8
                                                              I

 my brother went thru five year apprenticeship local 671. i talked to my brother drinking beer and knew
 from qualifying a sub almost all he did. my dad behind my back got me a bought pipefitters book, it was
 bought march 1984 for 1,212.90 claiming my pension contribution, basically 1,200 buying a journeyman
 book, i obvious was still in the navy California until June 1984. they roll it into a pension game break in
 employment so they can keep it. another poart says 1,355.70 and no year for when this contributed, i had
 steady work a couple of years shown, then came george bush submarine accident and then mark
 siebarth phone call 2002. this incident happened 1996 not 2002 and i was thru three years immigration
 games my ex wife, i went back to florida bush focused terrorism i believe lee malvo and mohamed rigged,
 they killed a fbi agent and one of my wire transfers to florida credit union cleared me shootings, locals
 south disconnected numbers so i drove to those states game i was sniper, i wrote John ashkroft and fbi
 ashkroft stepped down , then colin powell. my sister game me hiding rapist sent me forms to change
 social security number game siblings dispute, the union played with fbi rigging me two numbers, then
 rigged game me a rapist mike tyson put tyson on one UA magazine sending me two. next rigged Charles
 mccoy game i was a highway shooter, i wrote certified his jury, he went not guilty insanity to guilty plea,
 next rigged michael jacksons jury held up as I sent info and copyrights to library of congress, day it was
 recieved michael was aquitted. those papers pertain to me not michael and his case, recent held up el
 chappos jury and case trying to rig me selling pot game with emerson tenney. my apartment manager
 had family/husband another state, corrupt with fbi residents were rigged screwing me. enclosed is a girl
 left note on my earthen her hairs appeared in my apartment, my cousin nicole froze her pension monroe
 county courthouse and got a pipefitters book divorcing craig kitts. John pace was fired same courthouse, i
wrote the judge obvious corrupt who had fbi mental case wash off city/state/zip sent/returned letter, i tried
sending demo tapes and companies my movies, fbi interstate loosened car lug nuts, plus stolen
copyrights a locked suitcase a hotel, any celebrity any state i wrote they whored using playboy cards my
post office boxes a game, one job two weeks after working with a female i was rigged fired sex
harassment, i came home writing fbi headquarters and three toledo shown my door, two reappeared
cherry mission shelter after framed ashley schumaker i wrote to first judge of game three, next i was fbi
interstate framed as females willingly accepted mailed documents, siebarth and hill used as bait houses,
two got pipefitter books a game screwing me. i tried to get my book out of withdrawl not recieving jobs,
skip howard refused i went above him as had same games eddie long local 823. both sell pipefitter books
to anyone for fbi. celebrities i wrote for copyrights got books local 421 screwing me, and medical pot
cards michigan doctor linares. fbi rigged sex games and jobs michigan and ohio, i was tired of blackballed
jobs everywhere a game, they had cocaine rigged coming in arizona and shot judge and gabby gifford
trying to stop it. i wrote to norweigan cruise lines to get back ed sallees job who was in shelter, he got his
job back i was left to rot. fbi rigged job sex cruise games contractors drug tested them when got back, a
letter shows situation fbi could care less liability caused, sex games started victoria secrets models i wrote
 but never sent a letter to. they had michael fletcher leave wife detroit, John pace moved to lansing.
fletcher i believe over britney spears shot his wife, games should have ended then, only multiplied by
 numbers, i wrote females facebook fbi went between, i already wrote every celebrity they were pipefitter
 booked, every female stays single ten years using guys jobs sex until vested a pension, they had
angelina roman of facebook with miley cyrus massachusets worster craigslist wanting casual sex their
 photos ad. all any facebook girl can do by law is block me my correspondance. i only had two block me
you see one telling me to suck my dads cock who has been dead since January 11,1993. fbi told her my
dad was a business agent and i was trying to stop selling of books, hilary Clinton gathered sent emaiis to
justify books a fbi protection game, once again, by law all they can do is block correspondance facebook.
it does not entitle fbi to give out bought books a protection game, hilary erased those saved emails as the
one girl rigged a dozen more friends, i 2010 wrote cindy pacheco a model tied to weaver fitness, fbi not
only rigged her a book, but all weaver fitness employees, zuckerburg seen me scan my copyrights online
facebook so told investors facebook done, you see one sold out then zuckerburg bought control most
stock, i had lesbians not wanting guys so fbi rigged x-factor texas. game was sex judges x-factor and
Case: 3:19-cv-00475-JZ Doc #: 2-1 Filed: 03/04/19 2 of 2. PageID #: 9
